ON REHEARING
PER CURIAM.
A per curiam affirmance was entered in this matter on August 5, 1981. Motion for rehearing followed, one ground of which requires that rehearing be granted.
Appellant, a police officer, filed an action for damages against the appellee. Town of Palm Beach, alleging wrongful termination without due process and wrongful removal without complying with the town charter. The action was dismissed with prejudice by the trial court and on appeal the dismissal was affirmed.
In his action, however, appellant also sued officers Forman and Shetron in separate counts for tortious interference with contract, defamation and conspiracy to defame and interfere with contract. The cause should be allowed to proceed against these defendants.
The order of the lower court should be reversed as to the dismissal of the two officers, but otherwise affirmed.
AFFIRMED IN PART; REVERSED IN PART.
BERANEK and HERSEY, JJ., and WARREN, LAMAR, Associate Judge, concur.